Citation Nr: 0302878	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  93-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from June 20, 1990, to 
July 28, 1992.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from July 29, 1992, to November 6, 1996.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from November 7, 1996, to October 29, 1997.


(The issues of entitlement to initial increased compensable 
evaluations for bilateral hearing loss and migraine 
headaches, and an earlier effective for the grant of service 
connection for migraine headaches based on clear and 
unmistakable error (CUE) in a Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision are the subjects of 
a future decision.)



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  The veteran had distinguished combat service in 
Vietnam and his awards and decorations include the Combat 
Infantryman Badge (CIB), Purple Heart and Bronze Star.  

The issue of entitlement to an increased evaluation for PTSD 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1993 rating determination of the VARO in 
Albuquerque, New Mexico.

During the course of the appeal the RO in October 1999 
granted service connection for a bilateral hearing loss 
evaluated as noncompensable effective April 30, 1990, date of 
claim.  

Also, service connection was separately granted for a chronic 
migraine headache disorder evaluated as noncompensable 
effective April 22, 1992.  The RO found that there was no CUE 
in an October 1970 rating decision in which the RO did not 
grant separate service connection for a migraine headache 
based on the evidence of record at that time. 

The veteran filed a timely appeal to the initial 
noncompensable evaluations assigned for migraine headaches 
and hearing loss and the effective date of April 22, 1992 for 
the grant of service connection for migraine headaches.  

The Board has restated the issues in the July 2002 statement 
of the case (SOC) as entitlement to increased compensable 
evaluations for bilateral hearing loss and migraine headaches 
and entitlement to an earlier effective for the grant of 
service connection for migraine headaches based on CUE in 
earlier VARO rating decision.  Such restatement of the issues 
is consistent with the Board's review of the record. 

The veteran has been provided all the pertinent information 
including laws and regulations in the July 2002 SOC to allow 
him to present argument regarding such matters.  38 C.F.R. 
§ 19.29.  In merely restating the issues there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Also, in October 1999, the RO granted entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) effective December 1, 1998, as 
the evidence including a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability showed that he reported last working on a 
full-time basis as a heavy machine operator in November 1998.  

In March 2000, Board denied an evaluation in excess of 10 
percent for PTSD for the time period from June 20, 1990, to 
July 28, 1992; 30 percent from July 29, 1992, to November 6, 
1996; and 50 percent from November 7, 1996, to October 29, 
1997; and granted a 100 percent evaluation from October 30, 
1997.

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

In January 2001, the appellee, VA Office of General Counsel 
(GC), filed an Unopposed Motion for Partial Remand and 
Affirmance, and Stay of Proceedings.  

In its motion, GC requested that the CAVC move to vacate and 
remand parts of the March 2000 decision wherein the Board 
denied an evaluation in excess of 10 percent for PTSD from 
June 20, 1990, to July 28, 1992; 30 percent from July 29, 
1992, to November 6, 1996; and 50 percent from November 7, 
1996, to October 29, 1997.  It also requested that the CAVC 
affirm the part of the decision wherein the Board assigned an 
evaluation of 100 percent from October 30, 1997.

In its January 2001 unopposed motion, GC indicated that a 
remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In his July 
2001 written argument, the veteran's representative indicated 
that this case was clearly covered by the VCAA and that the 
Board could not first render an unfavorable decision on this 
claim without remanding this matter to the RO for compliance 
with the duty to inform requirements of the amended statute 
and to afford the claimant the opportunity to submit whatever 
additional evidence was required by the agency to 
substantiate this claim.  The representative indicated that 
the veteran was entitled to a total rating from June 20 1990, 
and that if the Board could not provide such an award, the 
claim had to be remanded for VCAA consideration.

In February 2001, the CAVC vacated that part of the March 
2000 decision wherein the Board denied the veteran's claims 
of entitlement to increased ratings for PTSD prior to October 
30, 1997, and dismissed the issue of a 100 percent disability 
evaluation for PTSD from October 30, 1997.

In August 2001 the Board remanded this case for the RO to 
review the claims file to ensure that all notification and 
development action required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO should ensure 
that the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act (as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) were 
fully complied with and satisfied.

The case has been returned to the Board for action consistent 
with the CAVC order.



The Board is undertaking additional development on the issues 
of entitlement to initial increased compensable evaluations 
for bilateral hearing loss and migraine headaches and 
entitlement to an earlier effective for the grant of service 
connection for migraine headaches based on CUE in a VARO 
rating decision pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

From the period between June 20, 1990 to October 29, 1997 the 
veteran's PTSD is manifested by persistently ongoing severe 
symptoms of suicidal ideations, social detachment and 
withdrawal, irritability, intrusive thoughts, agitated 
depression, anxiety, recurrent flashbacks and nightmares more 
nearly approximating severe social and industrial impairment 
under the more favorable old criteria in effect prior to 
November 7, 1996; he was shown to be gainfully employed as a 
heavy equipment operator during this period.


CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation for PTSD 
have been met for the period from June 20, 1990 to October 
29, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the pertinent evidence of record, in August 1969 
the veteran was service-connected for moderate anxiety 
reaction and assigned a 10 percent disability rating based on 
a July 1969 VA neuropsychiatric examination report, which 
showed a moderate amount of anxiety manifested by tenseness, 
irritability, and tension headaches. 

In June 1970 the veteran filed a claim for an increased 
disability evaluation for his anxiety reaction.  In September 
1970, he noted an increase in headaches.  

A September 1970 VA psychiatric examination report showed 
that the veteran complained of tenseness, irritability and 
headaches.  Following a mental status examination diagnosis 
was anxiety reaction manifested by tenseness, nervousness, 
irritability and tension headaches.  

In October 1970 the RO denied the claim for an increased 
evaluation for anxiety reaction manifested by tenseness, 
irritability, and tension headaches on the grounds that a 
September 1970 VA psychiatric examination indicated no 
increase in severity of the veteran's service-connected 
nervousness.

In July 1974, the veteran was seen by VA neuropsychiatrist 
who noted that the veteran's condition was unchanged and the 
diagnosis remained anxiety reaction, chronic, manifested by 
tenseness, nervousness, irritability and tension headaches. 

In August 1974 the RO confirmed and continued the 10 percent 
evaluation for anxiety reaction.  

On June 20, 1990, the RO received the veteran's claim for 
service connection for PTSD.  

In a July 1990 rating decision, the RO determined that since 
the veteran was already service connected for a 
psychoneurosis and, since separate evaluations may not be 
authorized for an additional psychoneurosis under 38 C.F.R. 
§ 4.14, assuming that PTSD were established, no action on the 
claim for PTSD would be taken.

In August 1990 the veteran submitted a written statement in 
support of his PTSD claim.  He stated that he was wounded 
twice in combat in Vietnam.  He further stated that he lost 
many friends whose names he did not recall.  He stated that 
the first time he was wounded, he was an assistant gunner in 
the machine gun platoon. He stated that he still had 
nightmares over and over again.

A VA hospital summary reflecting hospitalization in October 
1990 for unrelated disabilities notes that the veteran was 
employed as a road grater.  

The veteran was an in-patient at VA Medical Center (MC) from 
April 22, 1992 to May 12, 1992.  Diagnoses included 
depression.  While hospitalized he reported nervousness since 
Vietnam.  He had been on Fluphenazine for over 10 years and 
was stopped on this hospitalization.  It was noted that he 
claimed nervousness and chronic anxiety with panic attacks.  
His symptoms were noted to have increased with the death of 
his son in a car accident.  It was noted that he was employed 
and considered employable and competent.  Although no 
comprehensive psychiatric evaluation was noted it was 
estimated that his Global Assessment of Functioning (GAF) 
within the past year was 90.

Vet Center treatment records dating between approximately May 
13, 1992 and December 28, 1992 refer to individual and 
marital therapy on a one to two week basis.  The veteran 
described his combat experiences at Khe Sanh while serving in 
Vietnam.  A mental status evaluation revealed a tense 
individual with homicidal thoughts consisting of getting his 
gun and killing his wife and self, irritability, isolation 
and depression.  

It was noted that he continued to have persistent symptoms of 
sleep disturbance, intrusive thoughts, trouble concentrating 
and anxiety.  Diagnosis was chronic PTSD, severe.  

A February 1993 VA psychiatric examination report shows that 
the veteran had been employed as a grader operator for three 
and a half years and liked his work. He reported that he had 
a good relationship with co-workers.  His longest period of 
employment since the military was as a logger for three or 
four years after service.  He also reported that he had been 
able to maintain fairly consistent employment since his 
military service.  He stated that he had been married for 25 
years and had a good relationship with his wife.

He complained of problems with shakiness and nervousness.  He 
ruminated about death.  He had constant problems getting up 
at night and nightmares.  He had no special interests or 
hobbies and avoided things such as movies that reminded him 
of Vietnam.  Such things made him angry and confused.  Jet 
sounds and car backfires made him uncomfortable and jumpy.  
He became angry when he saw Vietnamese people.  He noted 
having an exaggerated startle response.  

A clinical evaluation revealed that the veteran had no 
obvious evidence of anxiety. His mood was depressed and 
affect was appropriate. His thoughts progressed in a logical 
and coherent manner.  There was no evidence of 
hallucinations, delusions, paranoid ideations, feelings of 
depersonalization or feelings of derealization.  

He admitted to ideations of suicide by shooting himself.  He 
was diagnosed with PTSD.  His Axis IV assessment was severity 
of psychosocial stressors, extreme from wartime experiences 
from Vietnam and the death of his son in 1987.  His GAF scale 
was 60, moderate impairment in both social relations and 
occupational functioning.

In a rating decision dated in March 1993 the RO determined 
that the evidence of record showed a change in diagnosis to 
PTSD which reflected the predominant service-connected 
psychoneurosis but did not affect the level of the 
evaluation. 

In a May 1994 progress note, it was noted that the veteran 
was seen for a referral for an evaluation of depression.  It 
was further noted that his depression was mild to moderate 
and related to PTSD and the loss of his son.  It was noted 
that he was frustrated and angry that VA was not accurately 
evaluating his PTSD as he had more symptoms such as suicidal 
ideation.  He was describes as quite preoccupied with Vietnam 
memories.  

The VA psychologist noted that the veteran frequently masked 
the extent of his depression by being light and cheerful but 
returned to his depression.  

A March 1995 VA treatment record showed he was depressed and 
taking Prozac.  

In a November 1995 psychological testing report it was noted 
that the veteran was socially isolated and alienated from the 
mainstream of society.  He was socially inhibited in the 
extreme.  He was described as "thin skinned" and easily 
offended.  He demonstrated high levels of depression and 
anxiety characterized as "agitated depression.  

Psychological testing revealed intense and pronounced PTSD 
symptoms.  He was described as highly suspicious of other 
people.  It was also reported that he had been gainfully 
employed for the last ten or fifteen years.  It was noted 
that he has been able to function in a vocation because he 
drove the County road grader and was basically not around 
other people for most of his workday.  It was further noted 
that the veteran is close to his wife's family.  The 
diagnosis was chronic severe PTSD.  GAF was 50.

An April 1996 statement from the VA chief of outpatient 
psychiatry refers to treatment for PTSD with anxiety 
symptoms.  

A August 1996 VA psychiatric examination report shows the 
veteran noted a history of combat service at Khe Sanh.  Since 
returning from Vietnam he had problems with nervousness and 
nightmares.  

Energy and motivation levels were poor.  He became distracted 
easily thereby affecting his concentration.  He was socially 
isolated.  He had no special interests or hobbies.  He 
avoided television that brought back memories of Vietnam.  
Certain smells reminded him of dead people.  He lived in the 
mountains.  The sounds of helicopters made him uncomfortable.  
He had exaggerated startle response.  

It was also noted that the veteran was employed as a heavy 
equipment operator.  It was noted that as long as he was left 
alone he could function fairly well.  He was married to his 
current wife for 28 years and had a fair relationship.  

On mental status examination he admitted to suicidal 
ideations with thoughts of shooting himself.  His medications 
included 40 milligrams of Prozac per day.  His diagnoses 
included were PTSD.  GAF was 55.  In an addendum to the 
August 1996 examination report the examiner opined that there 
was moderate to severe impairment in initiative, flexibility, 
efficiency and reliability levels due to the veteran's PTSD. 

A September 1996 VA progress not referred to ongoing PTSD and 
anxiety symptoms with depression treated by medication.  

A January 1997 VA progress note reveals that he remained 
troubled by PTSD symptoms.

A PTSD biopsychosocial assessment was conducted in September 
1997.  It was noted that the veteran has worked since 1990 as 
a heavy equipment operator. It was noted that the veteran is 
independent and resists direction and supervision by people 
"who only think they know more than I do."  

He noted becoming increasingly more distressed since the 
early 1990's.  He was having more serious problems with his 
work supervisor.  He felt that his anger was placing his 
employment at risk.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.

The CAVC in Fenderson v. West, 12 Vet. App. 119 (1999), held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In that decision, the CAVC discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, reads, in 
pertinent part, as follows: a 10 percent disability 
evaluation for the veteran's service-connected psychiatric 
disability encompassed situations where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. 4.132, Diagnostic 
Codes 9400 through 9411 (1996). 

Hence, the older rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Codes 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment. The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree." It represents a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large.  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

In order to address issues noted in the CAVC's decision in 
Hood, supra, 38 C.F.R. 
§ 4.132, the VA Schedule of Ratings for Mental Disorders, has 
been amended and redesignated as 38 C.F.R. § 4.130, effective 
November 7, 1996.  

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships. 
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The revised criteria of Diagnostic Code 9411, effective from 
November 7, 1996 (codified at 4.130) reads, in pertinent 
part, as follows:

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date. 

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas. 

The CAVC has held that 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law because such a law 
is not lawfully effective prior to its effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober  , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Importantly, the record suggests that the RO considered the 
VCAA in adjudicating the veteran's claim.  In a September 
2002 letter the RO sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record presently consists of private and VA medical 
records with special pertinent VA examination reports and 
medical opinions. 

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Specifically, in August 2001 the Board remanded this case to 
the RO for consideration of VCAA.  An October 2002 VA Form 
119, Report of Contact shows that the veteran was contacted 
by telephone and confirmed receipt of the VCAA letter.  The 
VCAA letter was explained to the veteran.  He stated that he 
had no additional evidence to submit.  

Lastly, this does not appear to be a case in which the VCAA 
has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted above, 
the RO has provided, apprised the veteran, and considered his 
claim under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 V et. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased evaluation for PTSD

The Board's jurisdiction is limited to the issue of 
entitlement to an increased evaluation for PTSD with staged 
ratings of 10 percent, 30 percent and 50 percent for the 
period between June 20, 1990 to October 29, 1997.  
Importantly a March 2000 Board decision granted a 100 percent 
schedular evaluation for PTSD effective from October 30, 
1997, the date he was first shown to be unemployable due to 
PTSD under the old rating criteria.  See Richard v. Brown 
266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
The Board's decision is final as to that matter.  See 
38 U.S.C.A. § 7104.  

Considering the disability picture presented by the medical 
evidence accumulated during the period between June 20, 1990 
to October 29, 1997 in relation to the more favorable 
criteria in effect prior to November 7, 1996, the Board 
concludes that the veteran's PTSD symptoms more nearly 
approximate the severe level of social and industrial 
impairment for which a 70 percent rating is assignable.

While the veteran was gainfully employed during this time 
period his psychiatric disability clearly interfered to a 
severe degree with his ability to work.  It particular it is 
noted that only if he were left alone was he able to function 
fairly well.  He was resistant to direction and supervision.  
Moreover, severe social inadaptability was demonstrated.  He 
was described as being alienated from the mainstream of 
society.  

Also, there was evidence of persistently ongoing severe 
symptoms of suicidal ideation, agitated depression with 
impairment in initiative, flexibility, and reliability 
levels, irritability, lack of motivation and decreased 
concentration.  Medical examiners had estimated the level of 
PTSD disability as severe.  The record contains a GAF score 
of 50 reflective of serious social and occupational 
impairment.  See, Carpenter v. Brown, 8 Vet. App. 240 (1995).

The Board may not overlook the fact that the record also 
contains medical evidence referring to lesser degrees of 
disability associated with PTSD during the relevant period in 
question.  However, in this regard the Board is mindful of 
the fact that there is competent evidence showing that the 
veteran had a pattern of masking his psychiatric symptoms by 
acting light and cheerful which may have influenced opinions 
of lesser degrees of disability due to PTSD. 

In view of the relative equipoise nature of the evidence the 
Board must resolve all reasonable doubt in favor of the 
veteran's claim.  Accordingly, the Board is of the opinion 
that the assignment of an increased 70 percent evaluation is 
warranted under the more favorable old criteria for his 
service-connected PTSD for period between June 20, 1990 to 
October 29, 1997 based on the competent medical evidence of 
record.  

The Board finds that the evidence lacks competent medical 
evidence showing total disablement under either the old or 
new rating criteria.  In this regard, it must be remembered 
that the veteran gainfully employed during the period in 
question.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The RO provided 
the criteria of 38 C.F.R. § 3.321(b)(1), and while it 
considered their application, did not grant entitlement to an 
increased evaluation for PTSD on this basis.

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD. No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

Due to the assignment of an increased 70 percent evaluation 
for PTSD for the period between June 20, 1990 to October 29, 
1997 the assignment of staged rating is not for application.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra. 


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted for the period from June 20, 1990 to October 29, 
1997, subject to the regulations governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

